DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the AIA  first to file provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Application Status
This office action is in response to Applicant’s response to election/restriction filed 8/26/2022.
Applicant’s arguments have been found to be persuasive and the restriction requirement has been withdrawn.
Claims 1-42 are currently pending. 
Information Disclosure Statement
The 9 IDS documents have been considered. See the attached PTO 1449 forms. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 16-19, 30-34, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Lancaster, III US 8,739,502 in view of De Bruin US 2013/0069284.
Regarding claim 1: 
Lancaster teaches a method of evaluating a stretch wrap packaging material, the method comprising: forming a plurality of simulated flaws (a plurality of tears 28 in material 16 produced by punch 29 of device 27; Fig 3, 5-7; col 4, In 51-59; col 5, In 26-36; col 7, In 27-33) in a packaging material (16; Fig 3, 5-7; col 4, In 51-59; col 5, In 26-36; col 7, In 27-33); conveying the packaging material (16) from a packaging material roll (20; Fig 1; col 4, In 6-13) through a packaging material delivery system (22; Fig 1; col 4, In 6-13) that applies a controlled stretch to the packaging material (16; col 4, In 6-13); and varying the controlled stretch (at least by varying a relative speed of each of the rollers 24, 26 of the system 22, which is related to a variation in the payout percentage, defined as a measure of the length of a stretched packaging material dispensed to a load during on relative revolution between the packaging material delivery system and the load; Fig 1; col 5, In 14-22, 36-45) while conveying the packaging material (16) from the packaging material roll (20) to determine an amount of controlled stretch at which a simulated flaw among the plurality of simulated flaws exhibits a predetermined behavior (by collecting data points including at least a first data point indicative of a first payout percentage where a first behavior is observed, a tear produced by the punch 29 begins to propagate, a second data point indicative of a second payout percentage where a second behavior is observed, the tear produced by the punch 29 propagates to a rope formed at an edge of the packaging material 16, and a third data point at a third payout percentage where a third behavior is observed, the tear produced by the punch 29 propagates to a rope and the rope stretches toward breaking; Fig 5-7; col 5, In 36-58).
Lancaster does not teach conveying the packaging material from the packaging material roll to a take up drum such that the controlled stretch is applied prior to the packaging material being wrapped around the take up drum.
De Bruin discloses a method of evaluating a packaging material (a method of using system 1; Fig 1; [0023]-[0024]) including conveying the packaging material (2; Fig 1; [0023]) from a packaging material roll (3; Fig 1; [0023]) to a take up drum (4; Fig 1; para (0023)).
It would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the Lancaster method, by conveying the packaging material to a take up drum, instead of a load 12, in order to enable a user to more easily store and later analyze or use the packaging material, as well as to provide an alternative means for controlling the tension on the material.
Regarding claim 2: 
The combination of Lancaster and De Bruin teaches the method of claim 1, as discussed above, wherein the predetermined behavior is a film break (col. 5, ln 55-58).
Regarding claim 3: 
The combination of Lancaster and De Bruin teaches the method of claim 1, as discussed above, wherein the predetermined behavior is a predetermined length of tear formed in response to the simulated flaw, a predetermined shape or size of hole formed in response to the simulated flaw, or a hole formed in response to the simulated flaw propagating to a rope (the predetermined behavior observed as depicted in Fig 5 as a shape or size of the hole formed in response to the punch 29 forming the tear; col 5, In 46-58; col 6, In 60-67).
Regarding claim 4: 
The combination of Lancaster and De Bruin teaches the method of claim 1, as discussed above, wherein the packaging material delivery system applies the controlled stretch in part by controlling a dispense rate of the packaging material delivery system (a rate of dispensing from system 22, including from rollers 24, 26; Fig 1; col 4, In 6-22) relative to a rate at which the packaging material is wrapped around the take up drum (of the modified Lancaster, expressed as a payout percentage, defined as a measure of the length of a stretched packaging material dispensed to a load during on relative revolution between the packaging material delivery system and the downstream load; Fig 1; col 5, In 14-22, 36-58), and wherein varying the controlled stretch further includes varying the dispense rate of the packaging material delivery system (a variation of the payout percentage to collect data points at each of a plurality of payout percentages; col 5, In 46-58).
Regarding claim 5: 
The combination of Lancaster and De Bruin teaches the method of claim 4, as discussed above, wherein the dispense rate includes a payout percentage (Fig 1; col 5, In 14-22, 36-58).
Regarding claim 6: 
The combination of Lancaster and De Bruin teaches the method of claim 1, as discussed above, wherein the packaging material delivery system includes a pre-stretch assembly (22, 24 collectively; Fig 1; col 4, In 9-11 ), and wherein varying the controlled stretch further includes varying a pre-stretch setting of the pre-stretch assembly (varying a pre-stretch setting of the pre-stretch assembly 22, 24 collectively by varying the disparity between the rotational speeds of the rollers 22, 24; col 4, In 11-22).
Regarding claim 7: 
The combination of Lancaster and De Bruin teaches the method of claim 6, as discussed above, further comprising determining a plurality of combinations of dispense rates and pre-stretch settings (each of the three data points observed in Fig 5-7; col 5, In 36-58) at which a simulated flaw among the plurality of simulated flaws exhibits the predetermined behavior (a first data point indicative of a first payout percentage where a first behavior is observed, a tear produced by the punch 29 begins to propagate, a second data point indicative of a second payout percentage where a second behavior is observed, the tear produced by the punch 29 propagates to a rope formed at an edge of the packaging material 16, and a third data point at a third payout percentage where a third behavior is observed, the tear produced by the punch 29 propagates to a rope and the rope stretches toward breaking; Fig 5-7; col 5, In 36-58).
Regarding claim 8: 
The combination of Lancaster and De Bruin teaches the method of claim 1, as discussed above, further comprising narrowing a width of the packaging material (col 6, In 46-48, narrowing using a drive down and roping assembly, not shown in Lancaster, incorporated by reference in Lancaster as a roping assembly as described in US 7,568,327 B2 to Lancaster, Ill et al. (hereinafter "Lancaster '327"), including elements 136a, 136b and guide rollers 132, 137 shown in Fig 5A for narrowing a width of packaging material; Lancaster '327 col 14, In 1-23) while conveying the packaging material from the packaging material roll to the take up drum to inhibit full separation of the packaging material in response to a simulated flaw (Lancaster; one of the plurality of tears 28 in material 16 produced by punch 29 of device 27; Fig 3, 5-7).
Regarding claim 16: 
The combination of Lancaster and De Bruin teaches the method of claim 1, as discussed above, wherein forming the plurality of simulated flaws includes puncturing the packaging material roll (Lancaster, col. 4, ln 60-62).
Regarding claim 17: 
The combination of Lancaster and De Bruin teaches the method of claim 16, as discussed above, wherein puncturing the packaging material roll includes striking the packaging material roll with a hole punch (Lancaster, col. 4, ln 60-62).
Regarding claim 18: 
The combination of Lancaster and De Bruin teaches the method of claim 17, as discussed above, but does not teach wherein the hole punch is a hammer driven hole punch configured to form a hole between about 0.20 mm and about 3 mm in diameter.
However, it would have been obvious to a person having ordinary skill in the art, at the effective filing date of the invention, to modify the Lancaster punch by having it be hammer driven and configured to form a hole of any desired size, including between about 0.20 mm and about 3 mm in diameter, depending on the metric that was being determined for the packaging material.
Regarding claim 19: 
The combination of Lancaster and De Bruin teaches the method of claim 1, as discussed above, wherein forming the plurality of simulated flaws includes puncturing the packaging material with a hole punch mounted to a test apparatus (14) that further includes the packaging material delivery system (see FIG. 1) and the take up drum, and wherein the take up drum is generally cylindrical and includes a force sensor positioned between first (e.g. 26) and second (De Bruin’s drum) drum members respectively spanning first and second arcuate portions of the take up drum and configured to sense containment force imparted on the body by the packaging material (col. 9, ln 20-24).
Regarding claim 30: 
The combination of Lancaster and De Bruin teaches the claimed apparatus for evaluating a stretch wrap packaging material, as discussed in the rejection of claim 1.
Regarding claim 31: 
The combination of Lancaster and De Bruin  teaches the apparatus of claim 30, as discussed above, wherein the predetermined behavior is a film break (addressed in rejection of claim 2).Regarding claim 32: 
The combination of Lancaster and De Bruin  teaches the apparatus of claim 30, as discussed above, wherein the packaging material delivery system includes a pre-stretch assembly, and wherein the controller is configured to vary the controlled stretch further by controlling the packaging material dispenser to vary a pre- stretch setting of the pre-stretch assembly (addressed in rejection of claim 6).Regarding claim 33: 
The combination of Lancaster and De Bruin  teaches the apparatus of claim 32, as discussed above, wherein the controller is further configured to determine a plurality of combinations of dispense rates and pre-stretch settings at which a simulated flaw among the plurality of simulated flaws exhibits the predetermined behavior (addressed in rejection of claim 7).Regarding claim 34: 
The combination of Lancaster and De Bruin  teaches the apparatus of claim 30, as discussed above, further comprising a roping mechanism configured to narrow a width of the packaging material while the packaging material is conveyed from the packaging material roll to the take up drum to inhibit full separation of the packaging material in response to a simulated flaw (addressed in rejection of claim 8).
Regarding claim 38: 
The combination of Lancaster and De Bruin  teaches the apparatus of claim 30, as discussed above, wherein the simulated flaw system is configured to form the plurality of simulated flaws by puncturing the packaging material roll (addressed in rejection of claim 16).
Allowable Subject Matter
Claims 9-15, 20-23, 35-37, and 39-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 24-29 are allowed.
The following is an Examiner’s statement of reasons for indicating claims 9 and 35 as allowable: the prior art fails to disclose or make obvious determining a specific containment force for the packaging material at varying amounts of controlled stretch applied by the packaging material delivery system. Claims 10-15 and 36-37 would be allowable based on their dependencies.
The following is an Examiner’s statement of reasons for indicating claims 20, 24, and 39 as allowable: the prior art fails to disclose or make obvious puncturing the packaging material with a pressurized fluid expelled by a nozzle disposed proximate to the packaging material and coupled to a source of pressurized fluid via a solenoid-actuated valve. Claims 21-23, 25-29, and 40-42 would be allowable based on their dependencies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARIUSH SEIF/Primary Examiner, Art Unit 3731